Citation Nr: 0422422	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-20 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Wolff-Parkinson-White syndrome.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brian K. Zellner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
ROIC confirmed and continued a 30 percent evaluation for the 
veteran's service-connected Wolff-Parkinson-White Syndrome.

This matter also arises from a September 1999 rating decision 
wherein the ROIC denied entitlement to a TDIU.  

In November 2000, the veteran appeared at the ROIC in 
Philadelphia for a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A transcript of the hearing is of record.

The Board remanded the claim in February 2001 for further 
development.  During the pending appeal, the ROIC in 
Philadelphia was notified that the veteran had moved, and in 
April 1993 the claims file was transferred to the Regional 
Office (RO) in Pittsburgh, Pennsylvania, which now has 
original jurisdiction of the case. 

Most recently, in a supplemental statement of the case issued 
in October 2003, the RO confirmed and continued the 30 
percent evaluation for Wolff-Parkinson-White syndrome, and 
denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

The evidence of record shows that the veteran has been 
diagnosed with Wolff-Parkinson-White syndrome and a first 
degree atrioventricular (AV) block.  A review of the file 
shows that the veteran was initially service connected in 
October 1945 for a heart condition diagnosed as auricular 
paroxysmal tachycardia, which was then changed to mild heart 
block in September 1949, and in December 1985 the RO assigned 
a 30 percent disability rating for Wolff-Parkinson-White 
syndrome under Diagnostic Code 7013 of the VA Schedule for 
Rating Disabilities, for evaluation of paroxysmal 
tachycardia.  

On January 12, 1998, the rating criteria for cardiovascular 
disorders were revised.  The veteran's Wolff-Parkinson-White 
syndrome is now rated under Diagnostic Code 7010, for 
supraventricular arrhythmias.  

In the Board's remand in February 2001, the Board requested 
that the veteran be examined to evaluate his heart disorder, 
and noted that this would also allow the veteran's disability 
to be evaluated under the appropriate rating criteria, 
Diagnostic Codes 7010-7015.  

Diagnostic Code 7015 is for evaluation of atrioventricular 
block, and a Note to the current version of this code states 
as follows:  

Unusual cases of arrhythmia such as 
atrioventricular block associated with a 
supraventricular arrhythmia or pathological 
bradycardia should be submitted to the Director, 
Compensation and Pension Service.  Simple delayed 
P-R conduction time, in the absence of other 
evidence of cardiac disease, is not a disability.

38 C.F.R. § 4.104, Diagnostic Code 7015 (2003).  A similar 
Note was in the prior regulation, stating:

Atrioventricular block, partial or complete, may be 
present associated with and related to the 
supraventricular tachycardias or pathological 
bradycardia.  Cases with Mobitz Type II block may 
be encountered, as well as Wenckebach's phenomenon, 
Mobitz Type I block, and varying degrees of A-V 
block associated with tachyarrhythmias or other 
severe disturbances in rate or rhythm.  Such 
unusual cases should be submitted to the Director, 
Compensation and Pension Service.  On the other 
hand, simple delayed P-R conduction time, in the 
absence of other evidence of cardiac disease, is 
not a disability.

38 C.F.R. § 4.104, Diagnostic Code 7015 (as in effect prior 
to Jan. 12, 1998). 

It does not appear that this case, where the veteran has 
atrioventricular block and a supraventricular arrhythmia, has 
been submitted to the Director of the Compensation and 
Pension Service.  We do not believe such referral may 
properly be made by the Board.  When additional evidentiary 
development is necessary, the RO, not the Board, must 
undertake the task.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 
2003).

In addition, adjudication of the TDIU issue must be deferred, 
as it is inextricably intertwined with the claim for an 
increased rating on appeal.  The RO should take appropriate 
adjudicative action prior to any further appellate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should consider submission of the 
claim for a rating in excess of 30 percent for 
Wolff-Parkinson-White syndrome to the Director, 
Compensation and Pension Service, for 
evaluation.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7013, 7015 and Note (prior to Jan. 12, 
1998); Diagnostic Codes 7010, 7015 and Note 
(2003).  If such submission is not made, the 
file should be annotated to reflect the reason 
therefor.

3.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claims.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


